Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
For claims 1, 10 and 19-20, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.
First, for claim 1, Applicant argues that cited reference do not disclose the limitation related to order counter determine the host-requested order through a count operation. The Office disagrees. 
Specifically, Lin discloses wherein the processor includes a first order counter to determine the host-requested order through a count operation, and wherein the first order counter updates the count of the count operation whenever the read request is queued in a flash translation layer (FTL) queue, determines the host-requested order for the read request using an updated count value and provides the host-requested order for the read request to the plurality of memory dies. (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor. [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command. [0008] The commands are put in a queue, and the order in which the commands were received from the host is recorded.  For example, where two commands access different planes in a die, or access different dies, it may be possible to execute them in parallel. [0010] The first memory die and the second memory die may be NAND flash memory dies.) (FTL is included in flash memory controller)
Lin does not teach includes a first order counter to determine the host-requested order through a count operation, and wherein the first order counter updates the count of the count operation using an updated count value
However, Byun teaches includes a first order counter through a count operation, and wherein the first order counter updates the count of the count operation using an updated count value (Byun [0321] The read count RD_CNT may indicate a value obtained by counting read commands for logical addresses in the memory map segment. That is, the MM 44 may increase the read count of the memory map segment based on a logical address in a read request of the host 102, received through the host I/F 132.)
Lin and Byun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Byun to modify the Lin’s system with Byun’s teaching. The motivation for doing so would be to have (Byun [0321]) read count for the memory read request from the host.
Next, for claim 10 and 19, Applicant argues as similar to claim 1.
The combination of Lin and Byun teaches the limitations of independent claims 1, 10 and 19.
Next, for the new claim 20, Applicant argues that cited reference do not disclose the limitations. The Office disagrees.
Specifically, Lin discloses The controller of claim 1, wherein the host interface includes a second order counter configured to count the host-requested order, and wherein the second order counter updates the count whenever a read request is received from the host and provides the updated count as the host-requested order to the processor. (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor. [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command.)
Bryn teaches includes a second order counter configured to count the host-requested order, and wherein the second order counter updates the count whenever a read request is received from the host, the updated count (Byun [0321] The read count RD_CNT may indicate a value obtained by counting read commands for logical addresses in the memory map segment. That is, the MM 44 may increase the read count of the memory map segment based on a logical address in a read request of the host 102, received through the host I/F 132.)
Lin and Byun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Byun to modify the Lin’s system with Byun’s teaching. The motivation for doing so would be to have (Byun [0321]) read count for the memory read request from the host.
Applicant’s arguments for dependent claims 2-3, 5-9 and 11-18 are based on their respective base independent claims 1 and 10, which are addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20130262745 A1), in view of Byun (US 20200334166 A1).
Regarding Claim 1, Lin teaches
A controller which controls a plurality of memory dies, the controller comprising: (Lin [0008] According to a general aspect of the invention a memory controller in a nonvolatile memory system receives multiple commands from a host without returning responses to the host between commands. The commands are put in a queue, and the order in which the commands were received from the host is recorded.)
a processor suitable for generating interleaved read commands 5based on read requests from a host; (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor, ROM (read-only-memory), RAM (random access memory) and optionally some programmable nonvolatile memory. Firmware stored in nonvolatile ROM and/or the optional nonvolatile memory provides codes for the processor to implement the functions of the controller. [0010] Each of the plurality of host commands may be a read command and the second order for execution may provide faster reading than the first order. The second order for execution of the plurality of host commands may interleave host commands between a first memory die and a second memory die.)
a memory interface suitable for acquiring the read commands and a host-requested order of the read commands from the processor, controlling page read operations on the plurality of memory dies in response to the read commands, and acquiring data chunks 10corresponding to read requests from memory dies whose page read operations are completed, according to the host-requested order; 
(Lin [0011] According to an example, a nonvolatile memory system may include: a host interface for communication with a host; a flash memory; and a memory controller integrated between the host interface and the flash memory comprising: a command recording module that records the order of commands received from the host; a command reordering module that modifies the order of the commands received from the host prior to accessing the flash memory according to the commands; and a response ordering module that sends responses to the host, each response corresponding to one of the commands, the responses sent to the host in the order of the commands received from the host as recorded in the command recording module. [0034] Each plane has its own bit-line and word-line circuits and is capable of operating substantially independently of other planes (e.g. data can be written, or read, one plane at a time). Data may be written in a minimum unit of a page, which in some NAND memory designs corresponds to a wordline in a plane.) (i.e. read/write unit of a page, page read according to host-requested order) 
and a host interface suitable for providing the host with responses to the read requests according to the order in which the data chunks are acquired, (Lin [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command, determining where the data is stored in the nonvolatile memory, and sending appropriate instructions to the nonvolatile memory so that the data is read from the memory cells and is returned to the memory controller. [0040] In many cases it is necessary to return responses to the host in an order that corresponds to the order in which commands were received. So, for example, in the case above, responses would have to be sent in ascending order, 0, 1, 2, 3. In the example of FIG. 4C, this means that the data has to be reordered from the order in which it was read. For example, data 2 may be buffered in the memory controller, or elsewhere, so that data 1 is read and sent to the host before data 2. In order to achieve this reordering, the order in which commands are received from the host may be recorded and referred to before any response is sent to the host.)
wherein the processor includes a first order counter to determine the host-requested order through a count operation, and wherein the first order counter updates the count of the count operation whenever the read request is queued in a flash translation layer (FTL) queue, determines the host-requested order for the read request using an updated count value and provides the host-requested order for the read request to the plurality of memory dies. (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor. [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command. [0008] The commands are put in a queue, and the order in which the commands were received from the host is recorded.  For example, where two commands access different planes in a die, or access different dies, it may be possible to execute them in parallel. [0010] The first memory die and the second memory die may be NAND flash memory dies.) (FTL is included in flash memory controller)
Lin does not teach includes a first order counter to determine the host-requested order through a count operation, and wherein the first order counter updates the count of the count operation using an updated count value
However, Byun teaches includes a first order counter through a count operation, and wherein the first order counter updates the count of the count operation using an updated count value (Byun [0321] The read count RD_CNT may indicate a value obtained by counting read commands for logical addresses in the memory map segment. That is, the MM 44 may increase the read count of the memory map segment based on a logical address in a read request of the host 102, received through the host I/F 132.)
Lin and Byun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Byun to modify the Lin’s system with Byun’s teaching. The motivation for doing so would be to have (Byun [0321]) read count for the memory read request from the host.
	Regarding Claim 2, Lin and Byun teach
The controller of claim 1, wherein the operation of the memory interface to acquire the data chunks and the operation of the host interface to provide the responses to the read requests are performed in parallel.  (Lin [0041] FIG. 5 shows components of a memory controller 500 according to an example. A response reordering module 556 is also provided. The response reordering module is in communication with the command recording module 550 so that it can send responses to the host, via host interface 558, in the order in which commands were received, as indicated by the command recording module 550. [0043] FIG. 7 shows an example of a memory system 700 having cache memory between the memory controller and the nonvolatile memory. Thus, a subsequent read-sense operation is performed in parallel with transfer of data from the previous read-sense operation from the cache memory to the memory controller.) ( i.e. data acquire from memory 554 are sent back to memory interface which includes a response reordering module 556, response reordering module communicates with command recording module sent back data to host interface 558 so the response to host in the order in which commands were received. The buffer between memory controller and the memory supports parallel transfer of data) 
Regarding Claim 3, Lin and Byun teach
The controller of claim 1, wherein the processor generates the read commands by adjusting a processing order of the read requests and translating the read requests into read commands according to the adjusted order. (Lin [0041] FIG. 5 shows components of a memory controller 500 according to an example. A command reordering module 552 reorders commands to take advantage of parallel access to the nonvolatile memory where possible by interleaving commands between planes or dies. The command reordering module 552 may examine the queue of commands to be executed at any time to try to identify which commands are amenable to parallel execution, or interleaving.)
Regarding Claim 10, Lin teaches
An operation method of a controller which controls a plurality of memory dies, the operation method comprising: (Lin [0008] According to a general aspect of the invention a memory controller in a nonvolatile memory system receives multiple commands from a host without returning responses to the host between commands. The commands are put in a queue, and the order in which the commands were received from the host is recorded. [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor, ROM (read-only-memory), RAM (random access memory) and optionally some programmable nonvolatile memory. Firmware stored in nonvolatile ROM and/or the optional nonvolatile memory provides codes for the processor to implement the functions of the controller.)
generating host-requested order information of read requests from a host based on the read requests; ( Lin [0037] FIG. 4A shows a timing diagram for a first way that a memory controller may deal with the four commands, read 0, read 1, read 2, read 3. This sequential operation is well adapted to systems in which host commands are received one-at-a-time, with the host awaiting a response before sending the next command. [0041] FIG. 5 shows components of a memory controller 500 according to an example. The memory controller 500 includes a command recording module 550 that records the order in which commands are received and maintains the record at least until the command has been executed and a response returned to the host.)
20generating interleaved read commands based on the read requests; (Lin [0010] Each of the plurality of host commands may be a read command and the second order for execution may provide faster reading than the first order. The second order for execution of the plurality of host commands may interleave host commands between a first memory die and a second memory die.)
controlling page read operations on the plurality of memory dies based on the read commands; (Lin [0034] Each plane has its own bit-line and word-line circuits and is capable of operating substantially independently of other planes (e.g. data can be written, or read, one plane at a time). Data may be written in a minimum unit of a page.)
acquiring data chunks corresponding to the read requests from 46memory dies whose page read operations are completed, according to the host-requested order;  (Lin [0010] Each of the plurality of responses may be a return of data that was requested in a corresponding read command. [0037] FIG. 4A shows a timing diagram for a first way that a memory controller may deal with the four commands, read 0, read 1, read 2, read 3. This sequential operation is well adapted to systems in which host commands are received one-at-a-time, with the host awaiting a response before sending the next command.)
and providing the host with responses to the read requests according to the order in which the data chunks are acquired; (Lin [0041]The response reordering module is in communication with the command recording module 550 so that it can send responses to the host, via host interface 558, in the order in which commands were received, as indicated by the command recording module 550.)
queuing read requests from the host into a request queue; (Lin [0008] The commands are put in a queue, and the order in which the commands were received from the host is recorded.)
and determining the order in which the read requests are queued, as the host-requested order through a count operation, wherein the count of the count operation is updated whenever the read request is queued in a flash translation layer (FTL) queue, wherein the host-requested order for the read request using an updated count value is determined, and wherein the host-requested order for the read request is provided to the plurality of memory dies. (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor. [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command. [0008] The commands are put in a queue, and the order in which the commands were received from the host is recorded.  For example, where two commands access different planes in a die, or access different dies, it may be possible to execute them in parallel. [0010] The first memory die and the second memory die may be NAND flash memory dies.) (FTL is included in flash memory controller)
Lin does not teach through a count operation, wherein the count of the count operation is updated using an updated count value is determined
However, Byun teaches through a count operation, wherein the count of the count operation is updated using an updated count value is determined (Byun [0321] The read count RD_CNT may indicate a value obtained by counting read commands for logical addresses in the memory map segment. That is, the MM 44 may increase the read count of the memory map segment based on a logical address in a read request of the host 102, received through the host I/F 132.)
Lin and Byun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Byun to modify the Lin’s system with Byun’s teaching. The motivation for doing so would be to have (Byun [0321]) read count for the memory read request from the host.
	Regarding Claim 11, Lin and Byun teach
The operation method of claim 10, wherein the acquiring the data chunks and the providing the host with the responses to the read requests are performed in parallel. (Lin [0041] FIG. 5 shows components of a memory controller 500 according to an example. A response reordering module 556 is also provided. The response reordering module is in communication with the command recording module 550 so that it can send responses to the host, via host interface 558, in the order in which commands were received, as indicated by the command recording module 550. [0043] FIG. 7 shows an example of a memory system 700 having cache memory between the memory controller and the nonvolatile memory. Thus, a subsequent read-sense operation is performed in parallel with transfer of data from the previous read-sense operation from the cache memory to the memory controller.) ( i.e. data acquire from memory 554 are sent back to memory interface which includes a response reordering module 556, response reordering module communicates with command recording module sent back data to host interface 558 so the response to host in the order in which commands were received. The buffer between memory controller and the memory supports parallel transfer of data) 
Regarding Claim 12, Lin and Byun teach
The operation method of claim 10, wherein the generating the read commands comprises: adjusting a processing order of the read requests; and translating the read requests into read commands according to the adjusted order. (Lin [0041] FIG. 5 shows components of a memory controller 500 according to an example. A command reordering module 552 reorders commands to take advantage of parallel access to the nonvolatile memory where possible by interleaving commands between planes or dies. The command reordering module 552 may examine the queue of commands to be executed at any time to try to identify which commands are amenable to parallel execution, or interleaving.)
Regarding Claim 19, Lin teaches
A system comprising: a host; and a memory system coupled to the host and including a controller 5and a plurality of dies coupled to the controller, wherein the controller is configured to: (Lin [0008] According to a general aspect of the invention a memory controller in a nonvolatile memory system receives multiple commands from a host without returning responses to the host between commands. The commands are put in a queue, and the order in which the commands were received from the host is recorded. [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor, ROM (read-only-memory), RAM (random access memory) and optionally some programmable nonvolatile memory. Firmware stored in nonvolatile ROM and/or the optional nonvolatile memory provides codes for the processor to implement the functions of the controller.)
receive, from the host, a plurality of read requests; ( Lin [0037] FIG. 4A shows a timing diagram for a first way that a memory controller may deal with the four commands, read 0, read 1, read 2, read 3.)
generate interleaved read commands based on the plurality of read requests and order information indicating a requested order of 10the plurality of read requests; (Lin [0010] Each of the plurality of host commands may be a read command and the second order for execution may provide faster reading than the first order. The second order for execution of the plurality of host commands may interleave host commands between a first memory die and a second memory die.)
control the plurality of memory dies to perform page read operations in response to the interleaved read commands; (Lin [0034] Each plane has its own bit-line and word-line circuits and is capable of operating substantially independently of other planes (e.g. data can be written, or read, one plane at a time). Data may be written in a minimum unit of a page.)
receive data chunks from the plurality of memory dies based on the order information when the page read operations are completed; (Lin [0010] Each of the plurality of responses may be a return of data that was requested in a corresponding read command.
15and provide, to the host, the data chunks based on the order information,  (Lin [0041]The response reordering module is in communication with the command recording module 550 so that it can send responses to the host, via host interface 558, in the order in which commands were received, as indicated by the command recording module 550.)
wherein the controller includes a first order counter to determine the requested order through a count operation, and wherein the processor updates the count of the count operation whenever the plurality of read requests are queued in a flash translation layer (FTL) queue, determines the requested order for the plurality of read requests using an updated count value and provides the requested order for the plurality of read requests to the plurality of memory dies. (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor. [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command. [0008] The commands are put in a queue, and the order in which the commands were received from the host is recorded.  For example, where two commands access different planes in a die, or access different dies, it may be possible to execute them in parallel. [0010] The first memory die and the second memory die may be NAND flash memory dies.) (FTL is included in flash memory controller)
Lin does not teach includes a first order counter to determine the host-requested order through a count operation, and wherein the first order counter updates the count of the count operation using an updated count value
However, Byun teaches includes a first order counter through a count operation, and wherein the first order counter updates the count of the count operation using an updated count value (Byun [0321] The read count RD_CNT may indicate a value obtained by counting read commands for logical addresses in the memory map segment. That is, the MM 44 may increase the read count of the memory map segment based on a logical address in a read request of the host 102, received through the host I/F 132.)
Lin and Byun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Byun to modify the Lin’s system with Byun’s teaching. The motivation for doing so would be to have (Byun [0321]) read count for the memory read request from the host.
Regarding Claim 20, Lin and Byun teach
The controller of claim 1, wherein the host interface includes a second order counter configured to count the host-requested order, and wherein the second order counter updates the count whenever a read request is received from the host and provides the updated count as the host-requested order to the processor. (Lin [0032] The memory controller 106 typically includes an interface, a processor, an optional coprocessor. [0033] One function of the memory controller is to receive commands from the host through the host interface, and to cause those commands to be executed. In the case of a read command this means determining which data is the subject of the host read command.)
Bryn teaches includes a second order counter configured to count the host-requested order, and wherein the second order counter updates the count whenever a read request is received from the host, the updated count (Byun [0321] The read count RD_CNT may indicate a value obtained by counting read commands for logical addresses in the memory map segment. That is, the MM 44 may increase the read count of the memory map segment based on a logical address in a read request of the host 102, received through the host I/F 132.)
Lin and Byun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin and Byun to modify the Lin’s system with Byun’s teaching. The motivation for doing so would be to have (Byun [0321]) read count for the memory read request from the host.
Claim(s) 5-6, 8-9, 14-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130262745 A1),  in view of Byun (US 20200334166 A1), further in view of Gavens (US 20190286364 A1).  
Regarding Claim 5, Lin and Byun teach
The controller of claim 1, 
Lin-Byun does not teach wherein the memory interface comprises a plurality of command queues corresponding to the 10plurality of memory dies, and queues the read commands into the plurality of command queues based on memory dies in which the read commands are to be respectively processed.
However, Gavens teaches wherein the memory interface comprises a plurality of command queues corresponding to the 10plurality of memory dies, and queues the read commands into the plurality of command queues based on memory dies in which the read commands are to be respectively processed. (Gavens [0022] In some examples of the present technology, request queues for multiple non-volatile memory dies are managed by a die manager independently of each other [0030] Controller 122 (which in one embodiment is an electrical circuit that may be on-chip or off-chip) may comprise one or more processors 122c, ROM 122a, RAM 122b, Memory interface 122d and Host Interface 122e, all of which are interconnected. [0045] A memory interface 230 provides the command sequences to non-volatile memory die 108 and receives status information from non-volatile memory die 108. [0057] According to some examples presented below, die specific queues (not shown in FIG. 5) may be provided to allow a die manager to control the flow of die-specific requests separately for each die.)
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to have (Gavens [0022]) request queues for multiple non-volatile memory dies are managed by a die manager independently of each other so that die-specific requests to non-volatile memory dies may be rapidly sent to the respective dies for more effective memory control.
Regarding Claim 6, Lin, Byun and Gavens teach
The controller of claim 5, wherein the memory interface 15provides page read commands to the plurality of memory dies in a predetermined order according to identifiers of the plurality of memory dies, such that the page read operations of the plurality of memory dies are performed at the same time.  (Gavens [0025] FIG. 2 is a functional block diagram of an example memory device such as the 3D stacked non-volatile memory device 100 of FIG. 1. The read/write circuits 128 include multiple sense blocks 150 including SB1, SB2, . . . , SBp (sensing circuitry) and allow a page of memory cells to be read or programmed in parallel.)
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to have (Gavens [0022]) request queues for multiple non-volatile memory dies are managed by a die manager independently of each other so that die-specific requests to non-volatile memory dies may be rapidly sent to the respective dies for more effective memory control.
	Regarding Claim 8, Lin and Byun teach
The controller of claim 1, wherein the host interface counts the host-requested order of the read requests, adjusts a 5processing order of the read requests, and provides the processor with the host-requested order and the read requests whose processing order is adjusted  (Lin [0041] FIG. 5 shows components of a memory controller 500 according to an example. The memory controller 500 includes a command recording module 550 that records the order in which commands are received and maintains the record at least until the command has been executed and a response returned to the host. The command reordering module 552 may examine the queue of commands to be executed at any time to try to identify which commands are amenable to parallel execution, or interleaving. For example, before a particular command is sent to the nonvolatile memory 554, the command reordering module 552 may look through the queue to see if there is another command in the queue that could be performed in parallel with the particular command. If there is such a command, then it may be moved up in the queue so that it is executed in parallel with the particular command in question.)
	Lin-Byun does not teach adjusts a 5processing order of the read requests based on the priorities of the read requests. 
	However, Gavens teaches adjusts a 5processing order of the read requests based on the priorities of the read requests. (Gavens [0075] If the second request queue is ready, then the first request queue is checked for any higher priority requests in the first request queue 1204. If there are no higher priority requests in the first request queue 1204 then atomic request(s) is/are generated from the new die access request 1206 and these atomic requests are added to the second request queue 1208.)
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to (Gavens [0075]) adjust processing order of the queue based on the priorities of the requests for more effective memory control.
	Regarding Claim 9, Lin, Byun and Gavens teach
The controller of claim 8, wherein the processor queues 10the read requests into a plurality of request queues based on the priorities, and provides the host-requested order from the host interface to the memory interface together when providing the memory interface with read commands queued in the plurality of request queues. (Lin [0041] FIG. 5 discloses provides the host-requested order)(Gavens  [0030] Controller 122 (which in one embodiment is an electrical circuit that may be on-chip or off-chip) may comprise one or more processors 122c  [0056] Control circuits 506 include die request generators 516, which are circuits configured to generate die-specific access requests in response to host commands. [0075] If the second request queue is ready, then the first request queue is checked for any higher priority requests in the first request queue 1204. If there are no higher priority requests in the first request queue 1204 then atomic request(s) is/are generated from the new die access request 1206 and these atomic requests are added to the second request queue 1208.
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to (Gavens [0075]) adjust processing order of the queue based on the priorities of the requests for more effective memory control.
Regarding Claim 14, Lin and Byun teach
The operation method of claim 10, 
Lin-Byun does not teach further comprising queuing read commands into a plurality of command queues corresponding to the plurality of memory dies, based on memory dies in which the read commands are to be respectively processed.
However, Gavens teaches further comprising queuing read commands into a plurality of command queues corresponding to the plurality of memory dies, based on memory dies in which the read commands are to be respectively processed. (Gavens [0022] In some examples of the present technology, request queues for multiple non-volatile memory dies are managed by a die manager independently of each other  [0030] Controller 122 (which in one embodiment is an electrical circuit that may be on-chip or off-chip) may comprise one or more processors 122c, ROM 122a, RAM 122b, Memory interface 122d and Host Interface 122e, all of which are interconnected.[0045] A memory interface 230 provides the command sequences to non-volatile memory die 108 and receives status information from non-volatile memory die 108. [0057] According to some examples presented below, die specific queues (not shown in FIG. 5) may be provided to allow a die manager to control the flow of die-specific requests separately for each die.)
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to have (Gavens [0022]) request queues for multiple non-volatile memory dies are managed by a die manager independently of each other so that die-specific requests to non-volatile memory dies may be rapidly sent to the respective dies for more effective memory control.
Regarding Claim 15, Lin, Byun and Gavens teach
The operation method of claim 14, wherein the controlling the page read operations comprises providing page read commands to the plurality of memory dies in a predetermined order 5according to the identifiers of the plurality of memory dies, such that the page read operations of the plurality of memory dies are performed at the same time. (Gavens [0025] FIG. 2 is a functional block diagram of an example memory device such as the 3D stacked non-volatile memory device 100 of FIG. 1. The read/write circuits 128 include multiple sense blocks 150 including SB1, SB2, . . . , SBp (sensing circuitry) and allow a page of memory cells to be read or programmed in parallel.)
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to have (Gavens [0022]) request queues for multiple non-volatile memory dies are managed by a die manager independently of each other so that die-specific requests to non-volatile memory dies may be rapidly sent to the respective dies for more effective memory control.
Regarding Claim 17, Lin and Byun teach
The operation method of claim 10, further comprising adjusting the processing order of the read requests, wherein the adjusting the processing order is performed after 20the generating of the host-requested order information.   (Lin [0041] FIG. 5 shows components of a memory controller 500 according to an example. The memory controller 500 includes a command recording module 550 that records the order in which commands are received and maintains the record at least until the command has been executed and a response returned to the host. The command reordering module 552 may examine the queue of commands to be executed at any time to try to identify which commands are amenable to parallel execution, or interleaving. For example, before a particular command is sent to the nonvolatile memory 554, the command reordering module 552 may look through the queue to see if there is another command in the queue that could be performed in parallel with the particular command. If there is such a command, then it may be moved up in the queue so that it is executed in parallel with the particular command in question.)
	Lin-Byun does not teach adjusts a 5processing order of the read requests based on the priorities of the read requests. 
	However, Gavens teaches adjusts a 5processing order of the read requests based on the priorities of the read requests. (Gavens [0075] If the second request queue is ready, then the first request queue is checked for any higher priority requests in the first request queue 1204. If there are no higher priority requests in the first request queue 1204 then atomic request(s) is/are generated from the new die access request 1206 and these atomic requests are added to the second request queue 1208.)
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to (Gavens [0075]) adjust processing order of the queue based on the priorities of the requests for more effective memory control.
	Regarding Claim 18, Lin, Byun and Gavens teach
The operation method of claim 17, further comprising queuing the read requests into a plurality of request queues based on the priorities. (Lin [0041] FIG. 5 discloses provides the host-requested order)(Gavens  [0030] Controller 122 (which in one embodiment is an electrical circuit that may be on-chip or off-chip) may comprise one or more processors 122c  [0056] Control circuits 506 include die request generators 516, which are circuits configured to generate die-specific access requests in response to host commands. [0075] If the second request queue is ready, then the first request queue is checked for any higher priority requests in the first request queue 1204. If there are no higher priority requests in the first request queue 1204 then atomic request(s) is/are generated from the new die access request 1206 and these atomic requests are added to the second request queue 1208.
Lin, Byun and Gavens are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun and Gavens to modify the Lin-Byun’s system with Gavens’ teaching. The motivation for doing so would be to (Gavens [0075]) adjust processing order of the queue based on the priorities of the requests for more effective memory control.
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20130262745 A1), in view of Byun (US 20200334166 A1), further in view of Gavens (US 20190286364 A1), further in view of Yun (US 20180067696 A1).  
Regarding Claim 7, Lin, Byun and Gavens teach
The controller of claim 6, 
Lin-Byun-Gavens does not teach
wherein the memory interface provides a state read command to the memory dies when a predetermined time has elapsed after the page read commands are provided to the plurality of memory dies, and determines whether the page read operations are completed, based on responses of the 45memory dies to the state read command.  
	However, Yun teaches wherein the memory interface provides a state read command to the memory dies when a predetermined time has elapsed after the page read commands are provided to the plurality of memory dies, and determines whether the page read operations are completed, based on responses of the 45memory dies to the state read command. (Yun [0006] a memory device comprising a plurality of memory dies, each memory die being suitable for performing one or more corresponding command operations in response to a plurality of corresponding commands received from a host operatively coupled to the memory system; and a controller suitable for issuing read status (RS) commands to the memory dies included in a first memory die group defined among the memory dies, issuing RS commands to the memory dies included in a second memory die group defined among the memory dies, checking whether the command operations are completed in the memory dies of the first and second memory die groups through responses to the RS commands, and respectively resetting issue periods of the RS commands according to the completion of the command operations of the memory dies of the first and second memory die groups. [0014] The controller may issue the RS commands at third and fourth periods when a current issue period of the RS command to be currently issued exceeds a predetermined maximum issue period or when an accumulative time length of total issue periods so far including the issue period of the RS command to be currently issued exceeds a predetermined maximum accumulative time length. [0017]  issuing read status (RS) commands to the memory dies included in a first memory die group; Issuing the RS commands to the memory dies included in a second memory die group; checking whether the command operations are completed in the memory dies through responses to the RS commands; and respectively resetting issue periods of the RS commands according to the completion of the command operations of the memory dies.)
Lin, Byun, Gavens and Yun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun, Gavens and Yun to modify the Lin-Byun-Gavens’ system with Yun’ teaching. The motivation for doing so would be to have (Yun abst, [0005]) a controller suitable for issuing RS (Read Status) commands to memory dies and maximizing use efficiency of the memory device.
Regarding Claim 16, Lin, Byun and Gavens teach
The operation method of claim 15, 
Lin-Byun-Gavens does not teach further comprising: 10providing a state read command to the memory dies when a predetermined time has elapsed after the page read commands were provided to the plurality of memory dies; and determining whether the page read operations are completed, based on responses of the memory dies to the state read command.  
	However, Yun teaches further comprising: 10providing a state read command to the memory dies when a predetermined time has elapsed after the page read commands were provided to the plurality of memory dies; and determining whether the page read operations are completed, based on responses of the memory dies to the state read command. (Yun  [0006] a memory device comprising a plurality of memory dies, each memory die being suitable for performing one or more corresponding command operations in response to a plurality of corresponding commands received from a host operatively coupled to the memory system; and a controller suitable for issuing read status (RS) commands to the memory dies included in a first memory die group defined among the memory dies, issuing RS commands to the memory dies included in a second memory die group defined among the memory dies, checking whether the command operations are completed in the memory dies of the first and second memory die groups through responses to the RS commands, and respectively resetting issue periods of the RS commands according to the completion of the command operations of the memory dies of the first and second memory die groups. [0014] The controller may issue the RS commands at third and fourth periods when a current issue period of the RS command to be currently issued exceeds a predetermined maximum issue period or when an accumulative time length of total issue periods so far including the issue period of the RS command to be currently issued exceeds a predetermined maximum accumulative time length. [0017]  issuing read status (RS) commands to the memory dies included in a first memory die group; Issuing the RS commands to the memory dies included in a second memory die group; checking whether the command operations are completed in the memory dies through responses to the RS commands; and respectively resetting issue periods of the RS commands according to the completion of the command operations of the memory dies.)
Lin, Byun, Gavens and Yun are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lin, Byun, Gavens and Yun to modify the Lin-Byun-Gavens’ system with Yun’ teaching. The motivation for doing so would be to have (Yun abst, [0005]) a controller suitable for issuing RS (Read Status) commands to memory dies and maximizing use efficiency of the memory device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135      
                                                                                                                                                                                                                                                                                                                                                                                           /GAUTAM SAIN/Primary Examiner, Art Unit 2135